DISMISS and Opinion Filed March 13, 2019




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-19-00047-CV

 SHERRY RHODES AND BREENA RHODES, BOTH INDIVIDUALLY AND AS NEXT
                FRIEND TO M.A.A., A CHILD, Appellants
                                V.
            ANDREW AIKENS AND NANCY AIKENS, Appellees

                                On Appeal from the 382nd Judicial District Court
                                            Rockwall County, Texas
                                       Trial Court Cause No. 1-16-1058

                                          MEMORANDUM OPINION
                                   Before Justices Whitehill, Molberg, and Reichek
                                            Opinion by Justice Whitehill

          This is an appeal from the trial court’s November 28, 2018 “emailed judgment.”1 In the

“emailed judgment,” the trial judge explains he requested a hearing in a district court in Utah,

where the child the subject of this suit has been residing since moving from Texas, to determine

which court has exclusive jurisdiction over the suit. See TEX. FAM. CODE ANN. § 152.202(a)(2).

The “emailed judgment” includes the findings and conclusions the trial judge made following a

review of the hearing transcript and directs counsel “to prepare an order” encompassing the

findings and conclusions.




   1
       The notice of appeal was filed along with an extension motion.
          Appellate deadlines do not begin to run until a final judgment or appealable interlocutory

order has been signed. See TEX. R. APP. P. 26.1; Farmer v. Ben E. Keith Co., 907 S.W.2d 495,

496 (Tex. 1995) (per curiam). Generally, a letter from a trial judge to the parties is not the type of

document that constitutes a judgment or appealable order. See In re CAS Co., LP, 422 S.W.3d
871, 874-75 (Tex. App.—Corpus Christi 2014, original proceeding). To constitute a judgment or

appealable order, a letter ruling must substantially comply with the requisites of a formal judgment

and must not require further action. See id. at 875.

          Because the “emailed judgment” required counsel “to prepare an order” to memorialize the

trial judge’s rulings, we questioned whether it was an appealable judgment conferring jurisdiction

over the appeal. See Farmer, 907 S.W.2d at 496; CAS Co., 422 S.W.3d at 875. At our request,

appellants filed a letter brief addressing our concern. However, appellants do not direct us to any

authority or place in the record demonstrating the “emailed judgment” is a formal judgment that

has triggered the appellate deadlines. Accordingly, we dismiss the appeal for lack of jurisdiction.2

See TEX. R. APP. P. 42.3(a).




                                                                         /Bill Whitehill/
                                                                         BILL WHITEHILL
                                                                         JUSTICE



190047F.P05




   2
       Because we have no jurisdiction over the appeal, we also lack jurisdiction over the pending extension motion.

                                                                     –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SHERRY RHODES AND BREENA                         On Appeal from the 382nd Judicial District
 RHODES, BOTH INDIVIDUALLY AND                    Court, Rockwall County, Texas
 AS NEXT FRIEND TO M.A.A., A                      Trial Court Cause No. 1-16-1058.
 CHILD, Appellants                                Opinion delivered by Justice Whitehill,
                                                  Justices Molberg and Reichek participating.
 No. 05-19-00047-CV       V.

 ANDREW AIKENS AND NANCY
 AIKENS, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered March 13, 2019.




                                            –3–